18-14010-jlg        Doc 666       Filed 04/12/19        Entered 04/12/19 13:56:44              Main Document
                                                      Pg 1 of 13


   UNITED STATES BANKRUPTCY COURT                                 Hearing Date: April 23, 2019
   SOUTHERN DISTRICT OF NEW YORK                                  Hearing Time: 11:00 a.m.
   --------------------------------------------------------------x

   In re                                                             Chapter 11

   SYNERGY PHARMACEUTICALS, INC. et al.,                             Case No. 18-14010 (JLG)

                                         Debtors.                    (Jointly Administered)

   --------------------------------------------------------------x

                 OBJECTION OF THE UNITED STATES TRUSTEE TO
          THE FOURTH AMENDED PLAN OF REORGANZATION OF SYNERGY
               PHARMACEUTICALS, INC. AND ITS DEBTOR AFFILIATE

              William K. Harrington, the United States Trustee for Region 2 (the “United

   States Trustee”), hereby submits his objection (the “Objection”) to the approval of the

   Fourth Amended Plan [ECF Doc. No.651-2] (the “Plan”) of Synergy Pharmaceuticals,

   Inc. and Synergy Advanced Pharmaceuticals, Inc. (collectively, the “Debtors”).1 In

   support thereof, the United States Trustee respectfully states:

                                      PRELIMINARY STATEMENT

              The United States Trustee and other parties objected to various release and

   exculpation provisions in the Plan at the disclosure statement stage. As a result of these

   objections, the Debtors made certain changes to the release and exculpation provisions.

   Recognizing that changes were made to these provisions as contained in the Plan, the

   United States Trustee still has several concerns:

              a.       The definitions of Released Parties, Releasing Parties, and Exculpated

   Parties continue to be overly broad. The definitions of Released Parties and Exculpated

   Parties include a wide range of parties some of which do not appear to have any

   connection to these cases and cannot be said to have made “contributions” “to facilitate

   1
       Unless otherwise indicated, capitalized terms shall have the same meaning as defined in the Plan.
18-14010-jlg     Doc 666     Filed 04/12/19     Entered 04/12/19 13:56:44        Main Document
                                              Pg 2 of 13


   and implement the Plan” as the Debtors contend. See Plan at Sections 1.131, 1.75. The

   Definition of Releasing Parties is overly broad and almost certainly captures parties who

   were not able to indicate their affirmative consent to giving releases. See Plan at Section

   1.132.

            b.     The Plan provides for prospective exculpation of certain entities,

   specifically the Litigation Trustee and the Plan Administrator, that do not yet exist and

   will not exist until after the Effective Date.

            c.     The Plan impermissibly deviates from the Bankruptcy Code’s priority

   scheme without the consent of affected creditors. The Plan, as recently modified, now

   provides for a distribution to equity security holders, while unsecured creditors are not

   being paid in full. This deviation from the Bankruptcy Code’s priority scheme cannot be

   approved without the consent of unsecured creditors. Additionally, under Bankruptcy

   Rule 3019, the Debtors should solicit unsecured creditors and equity security holders as

   the terms of the Plan have changed in a material way.

            For these reasons, as detailed below, the United States Trustee objects to

   confirmation of the Plan.

                                         BACKGROUND

            General Background

            1.     The Debtors commenced voluntary cases under chapter 11 of the

   Bankruptcy Code on December 12, 2018 (the “Petition Date”).

            2.     The Debtors are biopharmaceutical companies focused on the

   development and commercialization of novel gastrointestinal therapies. Declaration of




                                                    2
18-14010-jlg      Doc 666   Filed 04/12/19     Entered 04/12/19 13:56:44       Main Document
                                             Pg 3 of 13


   Gary G. Gemignani, dated December 12, 2018 (the “Gemignani Declaration), ECF Doc.

   No. 16. ¶ 8.

          3.       The Debtors continue to operate their businesses and manage their

   properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

   Bankruptcy Code.

          4.       The cases are being jointly administered for procedural purposes only

   pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure. ECF Doc. No.

   52.

          5.       On December 20, 2018, the United States Trustee appointed an official

   committee of unsecured creditors (the “Creditors’ Committee”). ECF Doc. No. 92. On

   January 29, 2019, the United States Trustee appointed an official committee of equity

   security holders (the “Equity Committee” and together with the Creditors’ Committee,

   the “Committees”).

          6.       On March 11, 2019, the Debtors filed a prior version of the plan and a

   disclosure statement (the “Disclosure Statement”). The Court held a hearing on the

   Disclosure Statement on March 12, 2019 (the “Disclosure Statement Hearing”).

          7.       Prior to the hearing to the Disclosure Statement Hearing, the Debtors,

   CRG Servicing LLC (“CRG”), Creditor’s Committee, Equity Committee, and Houlihan

   Lokey Capital, Inc. (“Houlihan”) entered into a stipulation resolving the objections of

   key stakeholders (including the Equity Committee) to the Debtors’ Motion for Entry of

   Order Approving Appointment and Compensation of Independent Director Nunc Pro

   Tunc to February 13, 2019 [Docket No. 373] (the “Independent Director Motion”) and

   certain of the Equity Committee’s objections to the Plan (the “Independent Director




                                                3
18-14010-jlg    Doc 666     Filed 04/12/19     Entered 04/12/19 13:56:44         Main Document
                                             Pg 4 of 13


   Settlement Stipulation”). Under the Independent Director Settlement Stipulation, the

   Creditors’ Committee agreed to support the Plan, and the Equity Committee agreed not to

   object to specified provisions of the Plan.

          8.      On March 13, 2019, the Court entered an order approving, among other

   things, the adequacy of the Disclosure Statement and certain procedures for solicitation

   of votes on the Plan [Docket No. 541] (the “Disclosure Statement Order”). The

   Disclosure Statement Order established April 11, 2019 as the deadline for: (a) creditors to

   cast votes on the Plan and (b) parties-in-interest to object to the Plan. Disclosure

   Statement Order ¶¶ 7, 13. The Disclosure Statement Order was entered

   contemporaneously with the Independent Director Settlement Stipulation, which resolved

   the Equity Committee’s and the Creditors’ Committee’s objections to the Disclosure

   Statement, and pursuant to which both Committees withdrew their objections to the

   Disclosure Statement.

          The April 9, 2019 Settlement

          9.      On April 10, 2019, the Court entered a further Order (I) approving the

   settlement among the Debtors, CRG Servicing LLC (“CRG”), the Committees, and

   Houlihan; and (II) finding that the proposed modifications to the Plan do not require

   further solicitation (the “Equity Committee Appeal Order”) [Dkt. No. 651].

          10.     Under the Plan, Class 8 claimants (“Equity Holders” or “Class 8”) were

   deemed to reject the Plan and were not entitled to vote. Under the Equity Committee

   Appeal Order, the Court found that Class 8 need not be solicited.

          11.     Under the Terms of the Equity Committee Appeal Order, the Plan

   Administrator will escrow $50,000 with the Litigation Trustee to be used solely for the




                                                 4
18-14010-jlg    Doc 666     Filed 04/12/19      Entered 04/12/19 13:56:44          Main Document
                                              Pg 5 of 13


   benefit of the Equity Committee’s designees on the Oversight Committee to investigate

   and object to any settlement of claims proposed by the Litigation Trustee.

          The Plan and Disclosure Statement

          12.     The Plan provides for the liquidation of the Debtors’ estates following a

   sale of substantially all of the Debtors’ assets. See Disclosure Statement at 15.

          13.     The Plan provides for the vesting of the estates’ retained causes of action

   into a litigation trust (the “Litigation Trust”) to be administered by a trustee (the

   “Litigation Trustee”) for the benefit of unsecured creditors and equity holders upon the

   effective date. See Plan at Section 5.03. The Plan provides for a plan administrator

   (“Plan Administrator”) to oversee the wind-down of the Debtors’ estates. Id.

          14.     The Plan contains certain releases by the Debtors (the “Debtor Release”)

   and certain releases by third parties (the “Third Party Release”). Plan at Sections 9.04

   and 9.05.

          15.     The Debtor Release provides that the Debtors and their estates shall be

   deemed to have conclusively, absolutely, unconditionally, irrevocably, and forever

   released, waived, and discharged certain “Released Parties” from any and all claims,

   interests, obligations, rights, suits, damages, causes of action, remedies, and liabilities

   whatsoever. See Plan at Section 9.04.

          16.     The Third Party Release provides that certain defined “Releasing Parties”

   shall be deemed to have conclusively, absolutely, unconditionally, irrevocably, and

   forever released, waived, and discharged each of the “Released Parties” from any and all

   claims, interests, obligations, rights, suits, damages, causes of action, remedies, and

   liabilities whatsoever. See Plan at Section 9.05.




                                                  5
18-14010-jlg    Doc 666     Filed 04/12/19     Entered 04/12/19 13:56:44           Main Document
                                             Pg 6 of 13


          17.     The Plan contains the following definition of Released Parties:

          “Released Parties” means, collectively, each of the following in their
          respective capacities as such: means, collectively, each of the following in
          their respective capacities as such: (a) the Prepetition Secured Parties; (b) the
          DIP Secured Parties; (c) the Debtors’ Professionals; (d) the Creditors’
          Committee and each of its current and former members, but solely in their
          capacities as such; (e) the Equity Committee and each of its current, former
          and ex-officio members, but solely in their capacities as such; and (f) with
          respect to each of the foregoing entities in clauses (a) through (e), such
          Entity and its current and former Affiliates, and such Entities’ and their
          current and former Affiliates’ current and former directors, managers,
          officers, equity holders (regardless of whether such interests are held
          directly or indirectly), predecessors, participants, successors, assigns,
          Affiliates, subsidiaries, divisions, managed accounts or funds, and each of
          their respective current and former equity holders, officers, directors,
          managers, principals, shareholders, members, managing members,
          management companies, fund advisors, employees, agents, advisory
          board members, financial advisors, partners, attorneys, accountants,
          investment bankers, consultants, representatives, and other
          professionals, in each case solely in their capacity as such. For the
          avoidance of doubt, and notwithstanding anything herein to the contrary, in
          no event shall holders of Interests in Synergy Pharmaceuticals (other than
          current, former and ex-officio members of the Equity Committee, but solely
          in their capacities as such), be considered “Released Parties”.

   Plan at Section 1.131 (emphasis added).

          18.     The Plan contains the following definition of Releasing Parties:

          “Releasing Parties” means, collectively, each of the following in their
          respective capacities as such: (a) the Released Parties; (b) all Holders of
          Claims that vote to accept the Plan; (c) all Holders of Claims entitled to vote
          on the Plan who abstain from voting on the Plan and elect on their ballot to
          opt-in to the Third Party Release; and (d) with respect to each of the
          foregoing entities in clauses (a) through (c), such Entity and its current and
          former Affiliates, and such Entities’ and their current and former
          Affiliates’ current and former directors, managers, officers, equity
          holders (regardless of whether such interests are held directly or
          indirectly), predecessors, participants, successors, assigns, Affiliates,
          managed accounts or funds, and each of their respective current and
          former equity holders, officers, directors, managers, principals,
          shareholders, members, managing members, management companies,
          fund advisors, employees, agents, advisory board members, financial
          advisors, partners, attorneys, accountants, investment bankers,
          consultants, representatives, and other professionals, in each case in their
          capacity as such; provided, however, that Entities identified in this
          subsection (d) shall not be considered “Releasing Parties” where their



                                                 6
18-14010-jlg    Doc 666     Filed 04/12/19     Entered 04/12/19 13:56:44         Main Document
                                             Pg 7 of 13


          respective Holder has not checked the box on the ballot and returned the
          ballot in accordance with the Disclosure Statement Order to opt in to the
          Third Party Release contained in Section 9.05 of the Plan; provided, further,
          that holders of Interests in Synergy Pharmaceuticals (other than current,
          former and ex-officio members of the Equity Committee, but solely in their
          capacities as such) shall not be considered “Releasing Parties”.

   Plan at Section 1.132 (emphasis added).

          19.      The Plan contains an exculpation provision. The Debtors seek

   exculpation for a list of “Exculpated Parties” in connection with “any postpetition

   action taken or omitted to be taken during the period commencing on the Petition

   Date through and including the Effective Date in connection with, or related to

   formulating, negotiating, soliciting, preparing, disseminating, confirming,

   administering, or implementing the Plan, or consummating the Plan, the

   Disclosure Statement, the Asset Purchase Agreement, the DIP Credit Agreement,

   the Chapter 11 Cases, or any contract, instrument, release, or other agreement or

   document created or entered into in connection with the Plan or any other

   postpetition act taken or omitted to be taken in connection with or in

   contemplation of the restructuring of the Debtors, provided that, nothing in this

   Section 9.06 shall be construed to release the Exculpated Parties from gross

   negligence, willful misconduct, or fraud as determined by a Final Order.”  Plan at

   Section 9.06.

          20.      Exculpated Parties are defined as follows:

          “Exculpated Parties” means, collectively, each of the following in their
          respective capacities as such: (a) the Debtors; (b) the Liquidating Debtors;
          (c) the Plan Administrator; (d) the Litigation Trustee; (e) the Debtors’
          current officers, directors, and managers; (f) the Prepetition Secured
          Parties; (g) the DIP Secured Parties; (h) the Creditors’ Committee and
          each of its current and former members, but solely in their capacities as
          such; (i) the Equity Committee and each of its current, former and ex-
          officio members, but solely in their capacities as such; and (j) with respect


                                                7
18-14010-jlg    Doc 666      Filed 04/12/19     Entered 04/12/19 13:56:44          Main Document
                                              Pg 8 of 13


           to each of the foregoing entities in clauses (a) through (i) (excluding, in
           each case, the Debtors’ former officers and directors), such Entity and its
           current and former Affiliates, and such Entities’ and their current
           and former Affiliates’ current and former directors, managers,
           officers, equity holders (regardless of whether such interests are held
           directly or indirectly), predecessors, participants, successors, assigns,
           Affiliates, subsidiaries, divisions, managed accounts or funds, and
           each of their respective current and former equity holders, officers,
           directors, managers, principals, shareholders, members, managing
           members, management companies, fund advisors, employees, agents,
           advisory board members, financial advisors, partners, attorneys,
           accountants, investment bankers, consultants, representatives, and other
           professionals, in each case in their capacity as such; provided that Holders
           of Interests in Synergy Pharmaceuticals (other than current, former and ex-
           officio members of the Equity Committee, but solely in their capacities as
           such) shall not be Exculpated Parties.

   Plan at Section 1.75 (emphasis added).

                                           ARGUMENT

           A.      The Definitions of Released Parties, Releasing Parties, and Exculpated
                   Parties Continue to be Overly Broad

           The Released Parties are beneficiaries of both the Debtor Release and the Third

   Party Release. The definition of Released Parties and Releasing Parties both entail a

   lengthy list that includes not just case parties but also all of these parties’ current and

   former affiliates, current and former directors, managers, officers, equity holders,

   predecessors, participants, successors, assigns, affiliates, divisions, managed accounts or

   funds, and host of advisors, consultants and professionals. See Plan at Section 1.131.

   The Definition of Exculpated Parties contains a similar laundry of list of tangential

   parties whose identities are not disclosed and whose connections to these cases are not

   explained. See Plan at Section 1.75.

           Debtor releases (to the extent they are not granted to insiders) are evaluated under

   a business judgment standard, and are approved so long as they do not fall below the

   lowest range of reasonableness. In re Chassix Holdings, 533 B.R. 54, 70 (Bankr.


                                                  8
18-14010-jlg   Doc 666      Filed 04/12/19     Entered 04/12/19 13:56:44          Main Document
                                             Pg 9 of 13


   S.D.N.Y. 2015)(citations omitted). While this standard is deferential, it is not toothless.

   On the current record, the Court cannot possibly determine the reasonableness of the

   Debtors’ proposed release of this overbroadly list of unidentified parties whose

   connections to these cases are unexplained.

      The overly broad definition of Released Parties and Releasing Parties also renders the

   Third Party Release unconfirmable. In effect, a lengthy list of unidentified third parties

   are being forced to release claims they may have against an equally lengthy list of

   unidentified third parties. This raises questions about the Court’s subject matter

   jurisdiction, appropriate notice, consent, adequate consideration, and reasonableness. For

   a debtor to ask a court to approve a consensual release by one identified third party

   against another identified third party is one thing. For the Debtors, here, to ask the Court

   to require an unnamed tangential third party (for example, an equity holder of one of the

   identified Releasing Parties) to release all claims it may have against another unnamed

   tangential third party (for example, a former affiliate of one of the identified Released

   Parties) is entirely inappropriate. Moreover, this issue can be easily resolved by narrowly

   and appropriately tailoring the list of the Released and Releasing Parties.

          The list of Exculpated Parties is also overly broad. Exculpation provisions are

   based “to some extent . . . on the theory that court-supervised fiduciaries are entitled to

   qualified immunity for their actions. In re Aegean Marine Petroleum Network Inc., No.

   18-13374 (MEW), 2019 WL 1527968, at *2 (Bankr. S.D.N.Y. Apr. 8, 2019) (citations

   omitted). Here, the Plan not only exculpates certain case parties, but also all of their

   current and former directors, managers, officers, equity holders, predecessors,

   participants, successors, assigns, affiliates, subsidiaries, divisions, managed accounts or




                                                 9
18-14010-jlg   Doc 666      Filed 04/12/19 Entered 04/12/19 13:56:44              Main Document
                                          Pg 10 of 13


   funds, and each of their respective current and former equity holders, officers, directors,

   managers, principals, shareholders, members, managing members, management

   companies, fund advisors, employees, agents, advisory board members, financial

   advisors, partners, attorneys, accountants, investment bankers, consultants,

   representatives, and other professionals.” This lengthy list of tangential entities should be

   substantially reduced before the Court approves the Plan.

          B.      Prospective Exculpation

          The definition of Exculpated Parties includes the Litigation Trustee and the Plan

   Administrator. Plan at Section 1.75. These entities do not come into existence until the

   Plan goes effective. The exculpation provision is limited temporally to end as of the

   Effective Date of the Plan. See Plan at Section 9.06. The Debtors cannot grant

   prospective exculpation. The Debtors’ argument that this provision is necessary to attract

   qualified candidates for these positions is not persuasive. The Litigation Trust

   Agreement and Plan Administrator Agreement can provide whatever appropriate

   exculpation provisions are necessary to attract qualified candidates.

         C.    The Plan Impermissibly Deviates from the Bankruptcy Code’s Priority
               Scheme without the Consent of Affected Creditors

          Unsecured creditors are not being paid in full under the Plan. Nevertheless, the

   Plan, which incorporates the recent settlement, now provides for a distribution to equity.

   Unsecured creditors, at large, have not had an opportunity to consent to or reject this

   modification to the Plan. In the dismissal context, the United States Supreme Court has

   held that without the consent of affected creditors, bankruptcy courts may not approve

   structured dismissals providing for distributions that "deviate from the basic priority rules

   that apply under the primary mechanisms the [Bankruptcy] Code establishes for final



                                                10
18-14010-jlg      Doc 666       Filed 04/12/19 Entered 04/12/19 13:56:44                     Main Document
                                              Pg 11 of 13


   distributions of estate value in business bankruptcies." Czyzewski v. Jevic Holding Corp.,

   137 S. Ct. 973, 978, 197 L. Ed. 2d 398 (2017). Similarly, here, the Plan provides for a

   final distribution that does not comply with the Bankruptcy Code’s priority scheme.

   Such a deviation cannot be approved without the consent of unsecured creditors.

            D.       Impermissible Waiver of Solicitation

            The Bankruptcy Code builds in certain required notice and solicitation rights for

   parties whose rights will be impacted by a chapter 11 plan. These protections cannot be

   overridden with an agreement between the sophisticated parties in interest.

            Bankruptcy Rule 2002 requires 28 days’ notice to all creditors of the deadline for

   “filing objections and the hearing to consider confirmation of a . . . chapter 11 plan.” Fed.

   R. Bankr. P. 2002(b). Bankruptcy Rule 2002 further provides a separate 28 day notice

   period of the time for filing objections to confirmation of a proposed plan, and

   Bankruptcy Rule 3020(b)(1) provides that objections to confirmation of a plan must be

   filed and served “within a time fixed by the court.” Id.; and Fed. R. Bankr. P.

   3020(b)(1).2

            Despite the Bankruptcy Rules which, in effect, emphasize the importance of

   notice to creditors and other parties with respect to disclosure statements and the

   confirmation of plans, the Debtors seek to establish a process which effectively

   hamstrings parties that might otherwise seek to examine the Debtors, inquire into the

   terms of the Plan, and object to the Plan. Indeed, the basic principle of due process

   requires notice reasonably calculated, under all the circumstances, to apprise interested

   parties of the pendency of the action and afford them an opportunity to present their

   2
    Although Federal Rule of Bankruptcy Procedure 9006(c) enables a party to ask the Court to shorten
   certain notice periods, the Debtors have made no motion and have offered no justification to shorten the
   notice period for a disclosure statement and/or plan from 28 days to 3 days. Fed. R. Bankr. P. 9006(c)(2).


                                                       11
18-14010-jlg     Doc 666     Filed 04/12/19 Entered 04/12/19 13:56:44            Main Document
                                           Pg 12 of 13


   objections. Folger Adam Security, Inc. v. DeMatteis/MacGregor, 209 F.3d 252, 265 (3d

   Cir. 2000).

           Section 1127(a) of the Bankruptcy Code provides that “[t]he proponent of a plan

    may modify such plan at any time before confirmation . . . . After the proponent of a

    plan files a modification of such plan with the court, the plan as modified becomes the

    plan.” 11 U.S.C. § 1127(a). In fact, “[a]ny holder of a claim or interest that has accepted

    or rejected a plan is deemed to have accepted or rejected, as the case may be, such plan

    as modified, unless, within the time fixed by the court, such holder changes such

    holder’s previous acceptance or rejection.” Id. § 1127(d). Likewise, Bankruptcy Rule

    3019(a) provides that a plan proponent may modify the plan even after the plan has been

    accepted, but before its confirmation. See Fed. R. Bankr. P. 3019(a).

           Further, [i]f the court finds after hearing on notice to the trustee, any committee

    appointed under the [Bankruptcy] Code, and any other entity designated by the court

    that the proposed modification does not adversely change the treatment of the claim of

    Bankruptcy Rule 3019(a) applies “after a plan has been accepted and before its

    confirmation,” Fed. R. Bankr. P. 3019(a), and thus, is not applicable to all parties, as

    solicitation concluded on April 11, 2019, after the date of the and not all parties have

    voted on the Plan yet.

           Section 1126(g) of the Bankruptcy Code provides: Notwithstanding any other

    provision of this section, a class is deemed not to have accepted a plan if such plan

    provides that the claims or interests of such class do not entitle the holders of such

    claims or interests to receive or retain any property under the plan on account of such

    claims or interests. 11 U.S.C. § 1126(g). The holders of Class 8 (equity holders) will




                                                12
18-14010-jlg    Doc 666     Filed 04/12/19 Entered 04/12/19 13:56:44           Main Document
                                          Pg 13 of 13


    receive a settlement payment as consideration for the withdrawal of the Appeals and the

    resolution of all objections to the Plan.

          The treatment of unsecured creditors and equity security holders under the Plan

   has changed in a material way as a result of the recent settlement. Equity security holders

   are giving up rights in exchange for a minor distribution. Unsecured creditors are being

   “skipped” in the priority scheme. All rights were reserved for anyone to object to

   confirmation of the Plan. These classes should be resolicited before the Plan is

   confirmed.

                                         CONCLUSION

          WHEREFORE, the United States Trustee respectfully requests that the Court

   deny confirmation of the Plan.


   Dated: New York, New York
          April 12, 2019

                                                 Respectfully submitted,

                                                 WILLIAM K. HARRINGTON
                                                 UNITED STATES TRUSTEE, Region 2

                                                 By: /s/ Greg M. Zipes
                                                 Greg M. Zipes
                                                 Office of the United States Trustee
                                                 Trial Attorney
                                                 201 Varick Street, Room 1006
                                                 New York, New York 10014
                                                 Tel. (212) 510-0500




                                                13
